Citation Nr: 0726490	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis, to 
include due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for the disorders listed on the title page of this 
decision.  In March 2005 and July 2006, the Board remanded 
the case to the RO for further evidentiary development.  


FINDING OF FACT

Multiple sclerosis was neither manifested in-service, nor 
manifested to a compensably disabling degree within seven 
years of the veteran's discharge from active service, and 
there is no competent evidence of record linking the disorder 
to service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated in-service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a May 2005 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The claim was readjudicated in 
an April 2006 supplemental statement of the case (SSOC).  The 
failure to provide notice regarding how a disability rating 
and an effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection for multiple sclerosis; thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The veteran's DD Form 214 reveals that he served overseas for 
two years and three months, and that he was awarded the 
Vietnam Service Medal.  Other service personnel records 
establish that he served aboard the USS Shelton (DD-790) from 
November 1964 to March 1966.  The National Personnel Records 
Center informed VA in November 2005 that the USS Shelton (DD-
790) was in the waters of the Republic of Vietnam in October, 
November and December 1965, and from January to February 
1966.  

The veteran's service medical records reveal no complaints or 
findings pertaining to multiple sclerosis.

Postservice records reveal that in February 2000, a history 
of possible multiple sclerosis and dyemyelinating disease was 
noted by Shawn Fazio, M.D.

In November 2005, Dr. Fazio noted a history of questionable 
multiple sclerosis. 

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Multiple sclerosis is presumed to have been 
incurred in service if manifest to a compensable degree 
within seven years of discharge from active duty.  38 U.S.C.A 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Multiple sclerosis is not 
among the enumerated disorders which have been linked to 
herbicide/Agent Orange exposure.  38 C.F.R. § 3.309(e).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

For the purpose of this decision the Board will assume that 
the veteran is disabled by multiple sclerosis.  The threshold 
matter that must be addressed, however, is whether there is 
any competent evidence that the disorder was incurred or 
aggravated in-service.  In this respect, the Board initially 
notes that multiple sclerosis is not among the enumerated 
disorders which have been linked to herbicide/Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  Moreover, there is no 
competent evidence, medical or otherwise, that the 
appellant's current neurological disease is related to any 
in-service herbicide exposure.  Indeed, there is absolutely 
no competent evidence which links multiple sclerosis to 
service, and there is no competent evidence that the 
compensably disabling symptoms were manifest within seven 
years of the appellant's March 1966 separation from active 
duty.

While the appellant has argued that there is a relationship 
between his history of multiple sclerosis and his military 
service, because he is a lay person who is untrained in the 
field of medicine, he is not competent to offer an opinion 
which requires specialized training and knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that service connection for 
multiple sclerosis must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for multiple sclerosis is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


